Title: From Thomas Jefferson to Samuel A. Otis, 9 January 1802
From: Jefferson, Thomas
To: Otis, Samuel A.


          
            Sir
            Jan. 9. 1802.
          
          In the recess of Senate I issued a commission to John S. Sherburne of N. Hampshire to be attorney for that district. I discover that in my list of nominations of the 6th. inst. sent to the Senate, I mistook a letter in copying, and called him John H. Sherburne instead of John S. Sherburne, the name intended. if the Senate has not confirmed that nomination I pray you that my Secretary Capt. Lewis may be permitted to correct the literal error in the original, by converting the H. into an S. which I presume will be perfectly regular, & preferable to encumbering your journals with a formal message. Accept my salutations & best wishes.
          
            Th: Jefferson
          
        